DETAILED ACTION
The following is a Final Office Action in response to communications filed May 17, 2021.  Claims 1, 4–11, and 14–19 are amended; and claims 2, 3, 12, and 13 are canceled.  Currently, claims 1, 4–11, and 14–19 are pending.

Response to Amendment/Argument
Although claims 2, 3, 12, and 13 are canceled, Applicant’s amendments are not sufficient to overcome the previous rejections under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  As a result, the previous rejection of claims 1–19 under 35 U.S.C. 112(b) is withdrawn.  Examiner notes, however, that Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b) and directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims 1–19 under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that the claims include additional elements that reflect an improvement in the technical field of automated tutor matching in view of the amended element for “computing an intensity of the tutoring required”.  Examiner disagrees.  As an initial matter, Examiner notes that the element for “computing an intensity” is an abstract claim element under Step 2A Prong One and cannot integrate the abstract idea into a practical application under Step 2A Prong Two.  

Examiner further submits that any improvements reflected in the claims are business improvements rather than technical improvements.  Notably, paragraphs 32–33 and 39–42 of Applicant’s Specification disclose generic computing technology, and Examiner maintains that the generic computer technology is employed as no more than a tool used to perform the abstract idea identified below.  Inasmuch as Applicant asserts that the “querying” step renders the claim patent-eligible, Examiner further notes that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II).  As a result, Applicant’s remarks are not persuasive.
Upon reconsideration of the claims in view of the prior art of record, the previous rejection of claims under 35 U.S.C. 103 is withdrawn.  More particularly, when considered in view of the remaining claim elements (e.g., “computing an intensity of the tutoring”), the prior art of record, either alone or in any combination, does not disclose “identifying a first accepting one of the tutors in the subset to provide tutoring required by the particular student to the particular student, but selecting a later accepting one of the tutors having a registered intensity level that is greater than that of the first accepting one of the tutors,” as substantially recited in 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4–11, and 14–19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163(I) sets forth that, in order to satisfy the written description requirement, “a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention” by “describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and 
Independent claims 1, 10, and 11 include limitations reciting “computing an intensity of the tutoring required …”.  Although paragraphs 21 and 26-28 of Applicant’s Specification generally disclose using request duration, current grade information, and request complexity in determining a tutoring intensity, Applicant’s Specification does not fully set forth the process used to compute a tutoring intensity.  For example, paragraphs 21 and 26 indicate that a function of the disparity of duration between a requested session duration and a recommended duration may be used to determine a tutoring intensity, but Applicant’s Specification neither sets forth the particular function or process employed by Applicant in computing an intensity value nor explains what value or standard is used in the proportional relationship with any determined disparities so as to distinguish intensity from a disparity in duration.  As a result, claims 1, 10, and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 4–9 and 14–19 depend from claims 1 and 11.  As a result, claims 4–9 and 14–19 inherit the deficiencies described above and are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Further, claims 4, 5, 14, and 15 recite computing an intensity based on current grade information (claims 4 and 14) or request complexity (claims 5 and 15).  As noted above, paragraphs 21 and 26-28 of Applicant’s Specification generally disclose using 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4–11, and 14–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recite “querying a database of tutors registered with the host computing system to provide tutoring in connection with the specific academic topic”.  Claims 1, 10, and 11 previously recite, for example, “receiving a request for 
	In view of the above, claims 1, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
	Claims 4–9 and 14–19 depend from claims 1 and 11.  As a result, claims 4–9 and 14–19 inherit the deficiencies described above and are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
For purposes of examination, claims 1, 10, and 11 are interpreted as reciting “querying a database of tutors registered with the host computing system to provide the tutoring in connection with the specific academic topic”.
As amended, claims 4 and 5 recite “[t]he method of claim ” without identifying the claim upon which Applicant intends for claims 4 and 5 to depend.  As a result, the scope of claims 4 and 5 is indefinite.  For purposes of examination, claims 4 and 5 are interpreted as reciting “[t]he method of claim 1”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4–11, and 14–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 4–11, and 14–19 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “receiving a request for tutoring, the request identifying a particular student …”; “locating a student record for the particular student …”; “computing an intensity of the tutoring …”; “receiving in response to the querying, a subset of the tutors that are able to provide the tutoring required by the particular student in connection with the specific academic topic for the specified duration at the specified time”; “prompting each of the tutors to accept an assignment of tutoring for the particular student”; “identifying a first accepting one of the tutors in the subset to provide tutoring required by the particular student to the particular student, but selecting a later accepting one of the tutors having a registered intensity level that is greater than that of the first accepting one of the tutors”; and “responsive to the selection of the later accepting one of the tutors in the subset, scheduling a meeting between the particular student and the later accepting one of the tutors at a determined location for the specified time”.
The limitations above recite an abstract idea.  Specifically, the limitations above describe a process for scheduling a tutoring meeting between a student and a tutor and recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the limitations 
Claims 10 and 11 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 10 and 11 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 4–6, 9, 14–16, and 19; the “receiving an indication”, “responding”, and “transferring” steps of claims 7 and 17; and the “receiving a request”, “responding”, and “resuming” steps of claims 8 and 18 further describe the process for scheduling and managing a tutoring meeting between a student and a tutor and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a computing system, a communications network, a database, and steps for “querying” and “transmitting”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited computer elements are generic computing elements merely used as a tool to perform the abstract idea and the steps for “querying” and “transmitting” are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 4–6, 9, 14–16, and 19 do not recite any additional elements beyond those recited with respect to independent claims 1 and 11.  As a result, claims 4–6, 9, 14–16, and 19 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1 and 11.  
Although claims 7, 8, 17, and 18 further recite a memory, computing platform, and communications network, the additional elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the recited computer elements are generic computing elements merely used as a tool to perform the abstract idea.  As a result, claims 7, 8, 17, and 18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 
As noted above, claims 10 and 11 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 10 further recites one or more servers each with memory and at least one processor executing instructions and claim 11 further recites a computer readable storage medium having instructions executable by a device, the additional elements do not amount to significantly more than the abstract idea because the recited computer elements are generic computing elements merely used as a tool to perform the abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 10 and 11 do not 
Claims 4–6, 9, 14–16, and 19 do not recite any additional elements beyond those recited with respect to independent claims 1 and 11.  As a result, claims 4–6, 9, 14–16, and 19 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claims 1 and 11.  
Although claims 7, 8, 17, and 18 further recite a memory, computing platform, and communications network, the additional elements do not amount to significantly more than the abstract idea because the recited computer elements are generic computing elements merely used as a tool to perform the abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7, 8, 17, and 18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 4–11, and 14–19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 11 and 14–19 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 is directed to a computer program product including a computer readable storage medium, and the broadest reasonable interpretation of a computer readable storage medium includes a signal.  
Further, MPEP 2106.03(I) indicates that “[e]ven when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects)”.  In view of MPEP 2106.03 and Applicant’s specification, the broadest reasonable interpretation of this claim includes transitory signals, and transitory signals are non-statutory subject matter.  Accordingly, claim 11 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
Claims 14–19, which depend from claim 11, inherit the deficiencies described above and are rejected under 35 U.S.C. 101 for the same reasons as stated above with respect to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623